                   Case 2:18-cv-01626-TSZ Document 9 Filed 11/20/18 Page 1 of 3




 1                                                        THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   Bitmain Technologies Ltd.,                       No. 2:18-cv-1626
10                          Plaintiff,                PLAINTIFF’S CORPORATE DISCLOSURE
                                                      STATEMENT
11            v.
12   John Doe,
13                          Defendant.
14
              Now comes Plaintiff Bitmain Technologies Ltd., by and through counsel, and provides
15
     the following Corporate Disclosure Statement pursuant to Federal Rule of Civil Procedure 7.1
16
     and Local Rule for the Western District of Washington LCR 7.1.
17
               The parent company of Plaintiff Bitmain Technologies Ltd. is BitMain Technologies
18
     Holding Company, Building 25, North Olympic Science & Technology Park, Baosheng South
19
     Road, Haidian District, Beijing, China 100029.
20

21
              RESPECTFULLY SUBMITTED this 20th day of November, 2018.
22

23

24

25

26

     CORPORATE DISCLOSURE STATEMENT                                           Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
     OF PLAINTIFF (No. 2:18-cv-1626) – 1                                    Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     142146543.3                                                              Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 9 Filed 11/20/18 Page 2 of 3




 1                                                By: /s/Joseph P. Cutler_____
                                                  Joseph P. Cutler WSBA No. 37234
 2
                                                  Perkins Coie LLP
 3                                                1201 Third Avenue, Suite 4900
                                                  Seattle, WA 98101-3099
 4                                                Telephone: 206.349.8000
                                                  Facsimile: 206.359.9000
 5                                                Email: JCutler@perkinscoie.com
 6                                                KEVIN R. FELDIS
                                                  (appearing pro hac vice, AK Bar No. 9711060)
 7                                                Perkins Coie LLP
                                                  1029 West Third Avenue
 8                                                Suite 300
                                                  Anchorage, AK 99501-1981
 9                                                KFeldis@perkinscoie.com
10                                                KENDRA L. HAAR
                                                  (appearing pro hac vice, AZ Bar No. 030959)
11                                                Perkins Coie LLP
                                                  2901 North Central Avenue
12                                                Suite 2000
                                                  Phoenix, AZ 85012-2788
13                                                KHaar@perkinscoie.com
14                                            Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                                  Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
     (No. 2:18-cv-1626)– 2                                                 Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     142146543.3                                                             Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 9 Filed 11/20/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on November 20, 2018, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5

 6                                        20th day of November, 2018.
              RESPECTFULLY SUBMITTED this ___

 7                                                      By: /s/Joseph P. Cutler_____
                                                        Joseph P. Cutler WSBA No. 37234
 8
                                                        Perkins Coie LLP
 9                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
10                                                      Telephone: 206.349.8000
                                                        Facsimile: 206.359.9000
11                                                      Email: JCutler@perkinscoie.com
12                                                      KEVIN R. FELDIS
                                                        (appearing pro hac vice, AK Bar No. 9711060)
13                                                      Perkins Coie LLP
                                                        1029 West Third Avenue
14                                                      Suite 300
                                                        Anchorage, AK 99501-1981
15                                                      KFeldis@perkinscoie.com
16                                                      KENDRA L. HAAR
                                                        (appearing pro hac vice, AZ Bar No. 030959)
17                                                      Perkins Coie LLP
                                                        2901 North Central Avenue
18                                                      Suite 2000
                                                        Phoenix, AZ 85012-2788
19                                                      KHaar@perkinscoie.com
20                                                  Attorneys for Plaintiff
21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                                        Perkins Coie LLP
                                                                              1201 Third Avenue, Suite 4900
     (No. 2:18-cv-1626)– 3                                                       Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     142146543.3                                                                   Fax: 206.359.9000
